Citation Nr: 0730679	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida.

In a March 2004 statement, the veteran also raised the issues 
of entitlement to service connection for a back injury and a 
left ear disability, to include a perforated ear drum.  These 
matters are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus and attributes these conditions to in-
service acoustic trauma.

The veteran reports that while in service he was a supply 
clerk attached to Battery C of the 743rd AAA Gun Battalion 
stationed near Manila, Philippines.  The veteran states that 
while serving in this capacity he was exposed to loud 
gunfire.  The veteran indicates that he has had hearing loss 
and tinnitus since service.  The veteran reports that between 
1976 and 1978 he was evaluated by The House Institute in 
California and was found to have significant noise related 
hearing loss.  The RO attempted to obtain records of the 
veteran's diagnosis and treatment at The House Institute 
without success.  The veteran also reported that he was in a 
bus accident in service right after his discharge examination 
and that he injured his left ear.  

The veteran has supplied a diagnosis letter from Dr. W.L.  
There is no indication that Dr. W.L. was in possession of or 
reviewed the veteran's medical records prior to examination.  
Dr. W.L. reported a diagnosis of severe hearing loss and 
tinnitus.  The diagnosis letter referenced the performance of 
an audiogram, however, it did not include the resulting data.  
Dr. W.L. stated that the veteran's word discrimination score 
is 92 percent bilaterally, however, no indication is given 
that this test was consistent with Maryland CNC.  Dr. W.L. 
attributed the veteran's hearing loss and tinnitus to the 
veteran's self reported extreme noise exposure during 
service.  The veteran has not been afforded a VA examination 
to determine the nature, extent, and etiology of the 
veteran's bilateral hearing loss and tinnitus.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision. See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The veteran has presented statements that he suffered 
acoustic trauma while in service and testimony that the 
current disability may be associated with his service.  The 
medical opinion provided by the veteran did not present 
complete audiological test results and presented no 
indication of whether the examination was performed with the 
veteran's records available for review.  Accordingly, the 
veteran should be afforded a VA medical examination.

VA has a duty to assist veterans in developing their claims 
and the duty to assist extends to obtaining relevant medical 
records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2007).

VA has taken all reasonable steps to obtain the veteran's 
records from The House Institute.  In response to a June 2004 
VA letter, the House Ear Clinic, Inc. (The House Institute) 
reported that the records requested by VA were not available.  
There is no indication, however, that any attempt has been 
made to obtain the veteran's complete evaluation and 
treatment records from Dr. W.L.  Accordingly, the Board has 
no discretion and must remand the claim to obtain those 
records.

It is also noted that the veteran is older than 75 years of 
age.  As a result, he or his representative may wish to file 
a motion with the Board seeking advancement of the case on 
the docket due to the advanced age of the veteran.  38 C.F.R. 
§ 20.900(c) (2007)

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain the 
testing and treatment records referenced 
by Dr. W.L. in his December 2003 
diagnosis letter and associate them with 
the file, provided that the veteran 
provides the necessary authorization 
form.

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any hearing 
loss and tinnitus found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of his hearing loss and tinnitus since 
service, and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
hearing loss and tinnitus are related to 
or had their onset during service, and 
particularly, to his report of in-service 
acoustic trauma or bus accident.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, the AMC should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in full, 
the AMC should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




